Citation Nr: 0740093	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicide agents.

2.  Entitlement to service connection for erectile 
dysfunction (ED) secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

4.  Entitlement to service connection for a disorder 
characterized as depression.

5.  Entitlement to service connection for hyperlipidemia 
secondary to diabetes mellitus.


REPRESENTATION

The veteran represented by:  Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  
In September 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  At the hearing, the Board granted a motion to hold 
the case open for 60 days so that additional evidence could 
be obtained.  

In October 2007, the veteran submitted private medical 
records, a statement from his wife, information about the 
Army Casualty Program, and information about the "I Corps."  
In letters accompanying this evidence, his representative 
indicated that he is waiving initial consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304(c).

The veteran also perfected an appeal of the May 2005 decision 
denying claims for an increased rating for asthma and service 
connection for a prostate condition.  In September 2007, he 
withdrew these claims from appellate consideration (VA Form 
21-4138).  So they are no longer before the Board.  See 38 
C.F.R. § 20.204(c) (2007).
The issues of entitlement to service connection for diabetes 
mellitus, ED, and hypertension are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no persuasive evidence suggesting that the 
veteran has a psychiatric disorder characterized as 
depression either originating in service or otherwise 
causally related to his military service.

2.  The veteran has a current diagnosis of hyperlipidemia.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder characterized as depression was 
not incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303 (2007).

2.  Hyperlipidemia is not a disability under VA law; service 
connection for this diagnosis must therefore be denied as a 
matter of law.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303, 4.1 (2007); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in January and March 
2005.  The letters provided him with notice of the evidence 
necessary to substantiate his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of the letter provided 
satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

A March 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in January and 
March 2005, prior to the RO's initial decision in May 2005.  
There was a timing deficiency with regard to the March 2006 
notice.  Inasmuch as the claims are being denied, and no 
effective dates or ratings are being set, the timing 
deficiency is not prejudicial.

In developing his claims, VA obtained the veteran's service 
treatment records, military personnel records, and VA 
treatment records.  Private medical records were also 
obtained from Dr. Beckmann, Allina Medical Clinic, Mitchell 
Clinic, and Cannon Valley Clinic.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

In this case, the veteran has not been afforded a VA 
examination for depression and hyperlipidemia.  His claim for 
hyperlipidemia must be denied as a matter of law and so a VA 
examination is not required.  With regard to his claim for 
depression, there is no record of depression during his 
military service.  The first indication of depression is 
contained in an April 1985 private medical record, nearly 16 
years after he was discharged from service.  Although the 
veteran contends he experienced symptoms of depression during 
service, as will be discussed below, the Board finds there is 
no credible evidence of a continuity of symptomatology since 
service and there is no competent medical opinion linking his 
current depression to service.  Under these circumstances, VA 
is not required to provide a VA examination.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a) (2007).  This includes situations 
when a service-connected condition has chronically 
aggravated another condition that is not service connected, 
but compensation is only payable for the degree of 
additional disability attributable to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 
38 C.F.R. § 3.310 to incorporate the Court's decision in 
Allen.  71 Fed. Reg. 52, 747.


Legal Analysis

Service Connection for a Disorder Characterized as Depression

The veteran's service treatment records are unremarkable for 
any complaint or treatment for depression.  A May 1969 Report 
of Medical History indicates he denied depression or 
excessive worry and nervous trouble of any sort.  An April 
1985 record from the Mitchell Clinic indicates he seemed 
depressed.  Private medical records from the Allina Medical 
Clinic indicate he was formally diagnosed with depression in 
July 1986.  VA and private treatment records show continued 
treatment for depression since the mid 1980s.  

At the September 2007 hearing, the veteran's representative 
testified that the veteran believes his depression arises 
from his duties as a Survivor Assistance Officer during his 
military service (Hearing Tr., pgs. 6-7).  These duties 
included having to contact families of soldiers who were 
killed in action and making the necessary arrangement to have 
the soldiers' remains transported home.  In addition, he 
received orders to go to Vietnam and had to apply for a 
hardship exception because his wife had an emotional 
breakdown and could not be separated from him.  He contends 
that this caused him stress and his work performance 
suffered.  It is noted, however, that his orders were 
eventually changed and he was sent to Korea so he and his 
wife could remain together in military housing.  His 
representative stated that the veteran contends that his 
symptoms persisted, but then admits that he functioned at a 
high level after service (pg. 20).  He finished school and 
started his own business.  It was not until the mid 1980s 
when he lost his job that these his symptoms of depression 
became severe and he sought treatment (pgs. 17-18).  

An October 2007 statement from the veteran's wife indicates 
the veteran had difficulty sleeping after serving in Korea 
and would often be tired and cranky.  She also said his moods 
would alternate between euphoria and depression.  

As a layperson, the veteran and his wife are competent to 
testify as to observable symptomatology such as symptoms of 
depression, but are not qualified to make a medical 
determination as to a diagnosis.  The veteran alleges that he 
experienced depression when he worked as a Survivor 
Assistance Officer with the Army Casualty Program and was 
stressed over orders requiring him to go to Vietnam, which 
were eventually changed to Korea.  These statements are 
credible, but he never complained to a medical professional 
or received an official diagnosis.  After service, the 
statements are inconsistent.  While some statements allege he 
continued to have symptoms of depression, other statements 
indicate he functioned at a high level and did not have these 
symptoms again until he lost his job in the mid 1980s.  
Because of these inconsistencies, the Board turns to the 
medical evidence which indicates he did not complain of 
depression until 1984 and was not officially diagnosed until 
1986.  The medical evidence does not support a continuity of 
symptomatology.  The statements alleging these symptoms were 
persistent are inconsistent and not supported by the medical 
evidence.  Therefore, they lack credibility.

In sum, even assuming arguendo that the veteran had symptoms 
of depression during military service, the record does not 
show a continuity of symptomatology since his discharge.  
When the fact of chronicity in service is not adequately 
supported or may be legitimately questioned, then a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); see, too, Savage v. Gober, 10 
Vet. App 488. 495 (1997).   

For these reasons, the claim for service connection for 
depression must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection for Hyperlipidemia

The veteran's service treatment records are unremarkable for 
hyperlipidemia.  Private medical records from the Mitchell 
Clinic indicate he was diagnosed with hyperlipidemia in 
September 1985.  The veteran contends that his hyperlipidemia 
is secondary to his diabetes mellitus, which was first 
diagnosed in December 1992.  Even assuming arguendo that his 
contentions are correct and that his diabetes is service-
connected (an issue that is being remanded for additional 
development), hyperlipidemia is not a disability in and of 
itself for which VA compensation benefits are payable.  

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see STEDMAN'S 
MEDICAL DICTIONARY 850 (27th ed. 2000) (defining hyperlipidemia 
as the presence of an abnormally large amount of lipids in 
the circulating blood).

In order for service connection to be granted, the evidence 
must show that a disease resulted in a "disability."  Thus, 
evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.")  

There is no definition of the word "disability" in the 
sections of the law and regulation defining terms frequently 
used in the VA adjudication process.  
See 38 U.S.C.A. § 3002 (West 2002); 38 C.F.R. § 3.2 (2007).  
The regulation defining the essentials of an evaluative 
rating, 38 C.F.R. § 4.1, states that the percentage ratings 
in VA's rating schedule represent "the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  This 
definition applies to service-connection determinations as 
well as rating evaluations.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296-297 
(1991).  Thus, the term disability as used in the applicable 
service connection statutes "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen v. Brown, 7 Vet. App. at 448.  The Court held 
similarly in Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), that a symptom such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining to 
reach the question whether the appellant's pain was 
statutorily compensable, and dismissing in part and vacating 
in part Sanchez-Benitez v. West on other grounds).

In rendering its decisions, the Board is bound by the 
applicable statutes, VA's regulations and instructions, and 
the precedent opinions of VA's General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  
The Board is also bound by the decisions of the United States 
Court of Appeals for Veterans Claims (the Court) and the 
United States Court of Appeals for the Federal Circuit. 38 
U.S.C.A. § 7253 (West 2002); 28 U.S.C.A. § 1295 (West 2002).  
There is no statute, Court decision, or General Counsel 
opinion that specifically addresses whether hyperlipidemia 
constitutes a disability for purposes of VA compensation.  
The only VA document that addresses this question directly is 
the Final Rule amending the criteria for evaluating endocrine 
system disabilities.  See 61 Fed. Reg. 20440 (May 7, 1996).  
In the supplementary information preceding the amendments, it 
was noted that in response to the publication of the proposed 
rule, a commenter asked that VA address the handling of 
claims for veterans receiving diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol.  61 Fed. 
Reg. 20440, 20445.  The authors of the Final Rule responded: 
"The diagnoses listed by the commenter are actually 
laboratory test results, and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
of the rating schedule to address."  Id.  As the Final Rule 
in which this statement appears relates to an amendment of 
VA's rules and regulations, it can be said to represent the 
Department's position on this matter.  Therefore, the Board 
must hold that the veteran's hyperlipidemia is a laboratory 
test result and not a disability.  His claim must therefore 
be denied as a matter of law because there is no evidence of 
a current disability.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, entitlement for service 
connection for hyperlipidemia must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for depression is denied.

The claim for service connection for hyperlipidemia, 
including as secondary to diabetes mellitus, is denied.


REMAND

The veteran's service treatment records are negative for any 
complaints or treatment for diabetes, hypertension, or ED.  
Private medical records indicate that he was first diagnosed 
with hypertension in September 1982 (borderline high blood 
pressure was noted in September 1979).  He was diagnosed with 
diabetes mellitus in December 1992.  An October 2004 letter 
from Dr. Beckmann states that the veteran's hypertension and 
ED are related to his diabetes mellitus.  

The veteran contends that his diabetes mellitus was caused by 
exposure to herbicide agents (i.e. the dioxin in Agent 
Orange).  He alleges that when he was assigned to the 560th 
Medical Company in Korea, he had to transport medical 
supplies and drive ambulances into or close by the 
demilitarized zone (DMZ).  A February 2004 statement from a 
fellow service member states that he and the veteran 
delivered medical supplies to Camp Casey and returned sick 
and wounded to the 121st Evacuation Hospital.  Camp Casey was 
located close to the DMZ.   The Department of Defense has 
confirmed that Agent Orange was used in Korea along the DMZ 
from April 1968 to July 1969.  

The veteran's military personnel records confirm that he 
served in Korea from January 1968 through December 1968 with 
the 560th Medical Detachment.  He was a commanding officer.  
On his November 2005 substantive appeal (VA Form 9), he also 
stated that he traveled to the DMZ on at least one occasion 
by helicopter.  He submitted aerial photographs of this 
flight.

The veteran's statements are credible and are consistent with 
the information in his military personnel file.  Resolving 
reasonable doubt in his favor, the Board finds that he 
probably had some limited exposure to Agent Orange in the DMZ 
on the occasions he traveled near there.  That being said, 
there is no medical evidence linking the diagnosis of 
diabetes mellitus to Agent Orange.  Furthermore, the medical 
evidence indicates he has other risk factors for diabetes, 
including obesity, high blood pressure, and high cholesterol.  

The Board notes that in certain circumstances, a disease 
associated with exposure to certain herbicide agents, such as 
diabetes mellitus, will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2007).  But these presumptive 
provisions apply only to a veteran who served in the Republic 
of Vietnam during the Vietnam era.  This, however, does not 
preclude the veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  To make this determination, 
however, this claim must be remanded for a medical 
examination and opinion.  

Because the veteran is claiming that his hypertension and ED 
are secondary to his diabetes mellitus, these claims are 
inextricably intertwined and must also be remanded.  See, 
e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the claims for service connection for diabetes 
mellitus, hypertension, and ED are REMANDED for the following 
action:

1.  Afford the veteran a VA examination to 
determine whether his diabetes mellitus is 
related to his military service.  The 
examiner should review the claims folder.  
The examiner is advised that during the 
veteran's military service in Korea, he 
probably had some limited exposure to 
Agent Orange while delivering medical 
supplies and transporting sick and injured 
soldiers near or into the demilitarized 
zone (DMZ).  The examiner is asked to 
weigh this potential risk factor with the 
veteran's other risk factors for diabetes, 
including obesity, high blood pressure, 
and high cholesterol.  The examiner is 
then asked to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that his 
diabetes mellitus is related to his 
military service, including exposure to 
Agent Orange.  The examiner should provide 
a rationale for the opinion.

If the examiner determines that the 
veteran's diabetes mellitus is related to 
service, the examiner is then asked to 
express an opinion as to whether his 
hypertension and ED are at least as likely 
as not (meaning 50 percent probability or 
greater) related to his diabetes.  This 
includes indicating whether the 
hypertension and ED are at least as likely 
as not proximately due to, the result of, 
or aggravated by the veteran's diabetes.

2.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


